DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 08/27/2020, which is a continuation (CON) of the patent US 10,798,117 B2.
Claims 1-12 are currently pending in this application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/25/2020 and 12/03/2020 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Applicant is suggested to review all claim limitations for clarification, compatibility and antecedent basis issues (e.g., a frame in different locations, etc.). Some of them, not all are indicated below because there are a lot of them.

Claims 1 and 12 recite “… that have a certain relationship with the single mobile entity …”. However, it is not clear how to define “a certain relationship” (e.g., unclear boundary of the limitations).
Claims 3-11 depend from the claim 1, and are analyzed and rejected accordingly.

Claim 5 recites “… anomaly level is assessed to indicate that the frame is anomalous in the assessment is certain identification information …”, however, it is not clear what the claimed limitation, “the frame is anomalous in the assessment is …” is for defining the boundary of the limitation.
Claim 7 recites “… in a case in which the anomaly level of the frame assessed in the assessment indicates that the frame is anomalous … a same anomaly as an anomaly related to the frame is already occurring in one … mobility entities … the content of the transmission information to be transmitted  … based on a number of mobility entities …”, however, it is not clear (1) whether the frame with anomaly level needed to indicate as the frame is anomalous or not; (2) if the anomaly occurring entity is one, how to decide the transmission based on the number of entities, which is one.
Claim 8 recites “… fraud detection information indicating a rule … for detecting a same anomaly as an anomaly on the on-board network …”, however, it is not clear (1) whether the fraud detection indicates the rule or not; (2) what it means for “detecting a same anomaly as an anomaly on the on-board network (e.g., the anomaly of the single mobility entity or multiple vehicles)”.
Claim 9 recites “… when the identification information of the frame is prescribed in advance for a frame for transmitting data by applying cryptographic processing technology … to update a key used …”, however, it is not clear (1) how to prescribe the identification information in advance when there is no the identification information; (2) whether “applying cryptographic processing technology” is performed in advance or not; (3) how to update a key which is not before (e.g., updating can be performed to an old key).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-14 of the patent US 10,798,117 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
 
Current Application No. 17/004533
Reference patent US 10,798,117 B2
Claim 1: A security processing method, executed by a computer, for counteracting an anomalous frame transmitted on an on-board network of a single mobility entity, the on-board network of the single mobility entity joining multiple electronic control units installed inside the single mobility entity that perform a communication of a 


assessing, by the computer, based on information about multiple frames received on one or multiple on-board networks of one or multiple vehicles and information about the frame received on the on-board network of the single mobility entity after receiving the multiple frames, an anomaly level of the frame received on the on-board network of the single mobility entity, the anomaly level of the received frame is a degree to which said received frame is considered to be anomalous; and

deciding mobility entities to be alerted, that have a certain relationship with the single mobility entity, in accordance with the assessed anomaly level.
Claim 1: A security processing method, executed by a computer, for counteracting an anomalous frame transmitted on an on-board network of a single vehicle, the on-board network of the single vehicle joining multiple electronic control units installed inside the single vehicle that perform a communication of a frame inside the single 
acquiring, by the computer, information about multiple frames received on one or multiple on-board networks of one or multiple vehicles; and
assessing, by the computer, an anomaly level of the frame received on the on-board network of the single vehicle after the reception of the multiple frames, based on the acquired information about the multiple frames (note: also based on the frame received because of the anomaly level of the frame received), wherein the anomaly level of the received frame is a degree to which said received frame is considered to be anomalous.
Claim 7: The security processing method according to claim 4 (which depend on claim 1), wherein in the transmitting, it is decided, as a decision, whether or not to transmit certain transmission information (equivalent to alert because it includes anomaly information) to vehicles having a certain relationship with the single vehicle in accordance with the anomaly level ...
Claim 2: The security processing method according to Claim 1, wherein
mobility entities of a same configuration of the on-board network as the single mobility entity or 


mobility entities provided with an electronic controller of a same type as an electronic controller that transmits the frame in the on-board network of the single mobility entity.
Claim 8: The security processing method according to claim 7, wherein …
a certain relationship with the single vehicle – see the claim 7 above] … to vehicles having a same configuration of the on-board network as the single vehicle, …
Claim 9: The security processing method according to claim 7, …
to vehicles provided with an electronic controller of a same type as an electronic controller that transmits the frame identified by the identification information in the on-board network of the single vehicle …
Claim 3: The security processing method according to Claim 1, wherein 
in deciding, content of transmission information to be transmitted to the single mobility entity is decided in accordance with the anomaly level assessed in the assessment; and the security processing method father comprising: transmitting the transmission information to the single mobility entity.
Claim 4: The security processing method according to claim 1, further comprising …
deciding content of transmission information to be transmitted to the single vehicle in accordance with the anomaly level assessed in the assessment; and transmitting, by the server, the transmission information with the content to the single vehicle.
Claim 4: The security processing method according to Claim 3, wherein the information about the frame received on the on-board network of the single mobility entity includes identification information of the frame, and

Claim 5: The security processing method according to claim 4, wherein the information about the frame received on the on-board network of the single vehicle includes identification information of the frame, and 

Claim 5: The security processing method according to Claim 4, wherein
in the deciding, in a case in which the identification information of the frame whose anomaly level is assessed to indicate that the frame is anomalous in the assessment is certain identification information, control information giving an instruction to stop running or reduce a running speed of the single mobility entity is included in the transmission information.
Claim 6: The security processing method according to claim 5, wherein 
in the deciding, in a case in which the identification information of the frame whose anomaly level is assessed to indicate that the frame is anomalous in the assessment is certain identification information, control information giving an instruction to stop running or reduce a running speed of the single vehicle is included in the transmission information.
Claim 6: The security processing method according to Claim 3, wherein in the transmitting, a transmission time of transmission information to transmit to the single mobility entity is decided in accordance with the anomaly level assessed in the assessment, and the transmission information is transmitted to the single mobility entity at the transmission time.
Claim 10: The security processing method according to claim 4, wherein in the transmitting, a transmission time of transmission information to transmit to the single vehicle is decided in accordance with the anomaly level assessed in the assessment, and the transmission information is transmitted to the single vehicle at the transmission time.
Claim 7: The security processing method according to Claim 3, wherein
in the deciding, in a case in which the anomaly level of the frame assessed in the assessment indicates that the frame is anomalous, when a same anomaly as an anomaly related to the frame is already occurring in one or multiple mobility entities having a same configuration of the on-board network as the single mobility entity, the content of the transmission information to be transmitted to the single mobility entity is decided based on a number of mobility entities in which the anomaly is occurring or a distance between the single mobility entity and the mobility entities in which the anomaly is occurring.
Claim 11: The security processing method according to claim 4, wherein
in the deciding, in a case in which the anomaly level of the frame assessed in the assessment indicates that the frame is anomalous, when a same anomaly as an anomaly related to the frame is already occurring in one or multiple vehicles having a same configuration of the on- board network as the single vehicle, the content of the transmission information to be transmitted to the single vehicle is decided based on a number of vehicles in which the anomaly is occurring or a distance between the single vehicle and the vehicles in which the anomaly is occurring.
Claim 8: The security processing method according to Claim 3, wherein
in the deciding, in a case in which the anomaly level of the frame assessed in the assessment indicates that the frame is anomalous, fraud detection information indicating a rule or an algorithm for detecting a same anomaly as an anomaly on the on-board network is included in the transmission information.
Claim 12: The security processing method according to claim 4, wherein
in the deciding, in a case in which the anomaly level of the frame assessed in the assessment indicates that the frame is anomalous, fraud detection information indicating a rule or an algorithm for detecting a same anomaly as an anomaly on the on-board network is included in the transmission information.
Claim 9: The security processing method according to Claim 3, wherein

in the deciding, in a case in which the anomaly level of the frame assessed in the assessment indicates that the frame is anomalous, when the identification information of the frame is prescribed in advance for a frame for transmitting data by applying cryptographic processing technology, control information giving an instruction to update a key used when applying the cryptographic processing technology is included in the transmission information.
Claim 13: The security processing method according to claim 4, wherein

in the deciding, in a case in which the anomaly level of the frame assessed in the assessment indicates that the frame is anomalous, when the identification information of the frame is prescribed in advance for a frame for transmitting data by applying cryptographic processing technology, control information giving an instruction to update a key used when applying the cryptographic processing technology is included in the transmission information.
Claim 10: The security processing method according to Claim 1, further comprising:
deciding whether or not to transmit transmission information to vehicles having a certain relationship with the single vehicle in accordance with the assessed anomaly level.
Claim 14: The security processing method according to claim 1, further comprising:
deciding whether or not to transmit transmission information to vehicles having a certain relationship with the single vehicle in accordance with the assessed anomaly level, and ...
Claim 11: The security processing method according to Claim 1, further comprising:
controlling the transmission of the transmission information by following the decision.
Claim 14: The security processing method according to claim 1, further comprising …
and controlling the transmission of the transmission information by following the decision.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6 and 10-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kargupta (US 8,478,514 B2).

As per claim 1, Kargupta teaches a security processing method, executed by a computer, for counteracting an anomalous frame transmitted on an on-board network of a single mobility entity, the on-board network of the single mobility entity joining multiple electronic control units installed inside the single mobility entity that perform a communication of a frame inside the single mobility entity
assessing, by the computer, based on information about multiple frames received on one or multiple on-board networks of one or multiple vehicles and information about the frame received on the on-board network of the single mobility entity after receiving the multiple frames, an anomaly level of the frame received on the on-board network of the single mobility entity, the anomaly level of the received frame is a degree to which said received frame is considered to be anomalous [col. 7, lines 16-32; col. 8, lines 57-67; col. 10, lines 60-67; col. 11, lines 1-10 of Kargupta teaches assessing, by the computer, an anomaly level (e.g., the outliner score of the anomalous nature) of the frame received on the on-board network of the single mobility entity based on information about multiple frames received on one or multiple on-board networks of one or multiple vehicles and information about the frame received on the on-board network of the single mobility entity after receiving the multiple frames (e.g., by benchmarking a vehicle or any of its particular sub-system with respect to another vehicle), wherein the anomaly level of the received frame is a degree to which said received frame is considered to be anomalous (e.g., the outliner score is based on the anomalous nature of the received data)]; and
deciding mobility entities to be alerted, that have a certain relationship with the single mobility entity, in accordance with the assessed anomaly level [fig. 5; col. 6, lines 55-60; col. 12, lines 64-67; col. 13, lines 1-11; col. 14, lines 1-16 of Kargupta teaches deciding mobility entities (e.g., the entire fleet or subset of vehicles in the fleet) to be alerted, that have a certain relationship with the single mobility entity (e.g., other similar vehicles in the fleet 

As per claim 2, Kargupta teaches the security processing method according to Claim 1. 
Kargupta further teaches wherein the mobility entities having the certain relationship with the single mobility entity are mobility entities of a same configuration of the on-board network as the single mobility entity or mobility entities provided with an electronic controller of a same type as an electronic controller that transmits the frame in the on-board network of the single mobility entity [fig. 5; col. 7, lines 24-32; col. 8, lines 57-67 of Kargupta teaches the mobility entities having the certain relationship with the single mobility entity are mobility entities of a same configuration (e.g., bunch of International Truck or the configuration of the Trucks) of the on-board network as the single mobility entity or mobility entities provided with an electronic controller (e.g., the fuel subsystem) of a same type as an electronic controller that transmits the frame in the on-board network of the single mobility entity].

As per claim 3, Kargupta teaches the security processing method according to Claim 1. 
Kargupta further teaches wherein in deciding, content of transmission information to be transmitted to the single mobility entity is decided in accordance with the anomaly level assessed in the assessment; and the security processing method father comprising: transmitting the transmission information to the single mobility entity [fig. 8; col. 14, lines 1-16 of Kargupta teaches in deciding, content of transmission information (e.g., the fault codes or the overall health profile) to be transmitted to the single mobility entity (e.g., the driver onboard the vehicle) is decided in accordance with the anomaly level (e.g., the health score) assessed in the assessment; and the security processing method father comprising: transmitting the transmission information to the single mobility entity (e.g., the driver onboard the vehicle)].

As per claim 4, Kargupta teaches the security processing method according to Claim 3. 
Kargupta further teaches wherein the information about the frame received on the on-board network of the single mobility entity includes identification information of the frame, and in the deciding, the content of the transmission information is decided in accordance with the identification information of the frame in a case in which the anomaly level of the frame assessed in the assessment indicates that the frame is anomalous [fig. 8; col. 10, lines 25-39; col. 11, lines 1-10 of Kargupta teaches the information about the frame received on the on-board network of the single mobility entity includes identification information (e.g., identifying information of the distribution regimes) of the frame, and in the deciding, the content of the transmission information (e.g., the normal characteristics and outliners) is decided in accordance with the identification information of the frame in a case in which the anomaly level (e.g., the outliner score of the anomalous nature) of the frame 
 
As per claim 6, Kargupta teaches the security processing method according to Claim 3. 
Kargupta further teaches wherein in the transmitting, a transmission time of transmission information to transmit to the single mobility entity is decided in accordance with the anomaly level assessed in the assessment, and the transmission information is transmitted to the single mobility entity at the transmission time [col. 14, lines 1-16 of Kargupta teaches wherein in the transmitting, a transmission time of transmission information to transmit to the single mobility entity (e.g., the driver onboard of the vehicle) is decided in accordance with the anomaly level (e.g., the time-critical event) assessed in the assessment, and the transmission information is transmitted to the single mobility entity at the transmission time (e.g., reporting the time-critical event)].

As per claim 10, Kargupta teaches the security processing method according to Claim 1. 
Kargupta further teaches deciding whether or not to transmit transmission information to vehicles having a certain relationship with the single vehicle in accordance with the assessed anomaly level [fig. 5; col. 7, lines 16-32; col. 12, lines 64-67; col. 14, lines 1-16 of Kargupta teaches deciding whether or not to transmit transmission information to vehicles having a certain relationship with the single vehicle 

As per claim 11, Kargupta teaches the security processing method according to Claim 1. 
Kargupta further teaches controlling the transmission of the transmission information by following the decision [fig. 5; col. 14, lines 1-16 of Kargupta teaches controlling the transmission of the transmission information by following the decision (for the time-critical events)].

Claim 12 is a computer claim that corresponds to the method claim 1, and is analyzed and rejected accordingly (see col. 5 of Kargupta for the components of the computer).

Examiner’s Note Regarding Prior-art Rejections to claims 5 and 7-9
As explained in the 112(b) rejections stated above, the current limitations are in a condition of lack of clarity for a prior-art examination. However, a potential concept of the application can be found in:
Laforge et al. (US 2011/0264318 A1) teaches a method for remotely monitoring and gathering information about a plurality of vehicles, including the steps of accessing the plurality of vehicles wherein each vehicle is individually operated, selecting vehicle data from the plurality of vehicles, communicating the vehicle data from the plurality of vehicles to a remote processor, and processing the plurality of vehicle data into population data by the remote processor. The individual operation of each vehicle preferably includes the steps of generating vehicle data, operating the vehicle based on the vehicle data with a vehicle controller, and storing the vehicle data in a database located on the vehicle. The vehicle controller module of the system functions to process the module data into vehicle data and to manage the interaction between the modules based on the vehicle data - see figs. 2B, 3; abstract, paras. 0021 and 0025 of Laforge.
Chen et al. (US 2013/0204485 A1) teaches a diagnostic scan tool is provided including a connect/configure module for establishing a communication link between the scan tool and a vehicle electronic control unit (ECU). A vehicle specification module operates to identify a vehicle under test in response to receipt of a vehicle identification number (VIN). A trouble code module receives digital trouble codes (DTCs) from the ECU. A freeze frame data module retrieves freeze frame data from the ECU, the retrieved freeze frame data being functionally associated with a highest priority DTC. A database lists possible vehicle defect solutions, indexed to the VIN and the DTCs. The digital signal processor 123 may be configured to compare the retrieved freeze frame data to the corresponding nominal freeze frame data, to identify any anomalies there between. Such anomalies may be useful to confirm whether or not the vehicle onboard device from which the received freeze frame data originates is detective– see figs. 2, 3; paras. [0049], and [0057] of Chen. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAUNG T LWIN/Primary Examiner, Art Unit 2495